DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2944802 A1 to Eisenberg. 
Regarding claim 1, Eisenberg discloses a method comprising: determining a radius position up to which a population of the plurality of vortex generators in the longitudinal direction of the respective rotor blade is carried out [0019], wherein determining the radius position depends on a sound power level to be set at a site of the wind power installation [0015-0016 and 0033].
Regarding claim 9, Eisenberg discloses the population of the plurality of vortex generators is carried out taking into account a specific rated power at a site of the wind power installation [0039].
Regarding claim 11, Eisenberg discloses the radius positions of the plurality of vortex generators in the longitudinal direction of the respective rotor blade is carried out is determined depending on a proportion of a sound-reduced operating mode at a site of the wind power installation [0033].
Regarding claim 13, Eisenberg discloses a rotor blade comprising: a body (Fig. 7: 46) extending from a rotor blade root to a rotor blade tip and having a suction side (SS), a pressure side (PS), and a plurality of vortex generators (50), wherein the plurality of vortex generators (50) is arranged at least on the suction side (SS) between the rotor blade root and the rotor blade tip (Fig. 7 is a cross section of the blade), wherein the plurality of vortex generators in a longitudinal direction of the rotor blade up to a radius position are arranged in dependence on a preset site-specific sound power level [0015-0016 and 0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2944802 A1 to Eisenberg in view of DE 102018127804 A1 to Kimilli et al. (please see English Translation attached for citations below).
Regarding claim 2, Eisenberg discloses a method as described above. 
However, it fails to disclose determining the blade pitch angles of the plurality of rotor blades depending on the sound power level to be set at the site of the wind power installation.
Kimilli et al. teaches determining the blade pitch angles of the plurality of rotor blades depending on the sound power level to be set at the site of the wind power installation [0027].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of controlling blade pitch to control sound level as disclosed by Kimilli et al. to the method disclosed by Eisenberg.
One would have been motivated to do so to improve control of sound levels. 
Regarding claim 3, Eisenberg discloses operating the wind power installation at a rated rotor speed that is reduced in comparison to a power-optimized operating mode (Fig. 5: 26) in a sound-reduced operating mode (28) depending on the sound power level to be set at the site of the wind power installation.
Regarding claim 4, the combination of Eisenberg and Kimilli et al. discloses determining the radius position at which the population of the plurality of vortex generators end (Eisenberg, Fig. 6: max power) and the blade pitch angle of the respective rotor blades (Kimilli et al., [0017]) with which the wind power installation is operated such that flow separation and a power loss are minimized.
Regarding claim 5, Eisenberg discloses determining the radius position up to which the population of the plurality of vortex generators is carried out in the longitudinal direction of the respective rotor blade up to the radius position depends on the reduced rated rotor speed (Fig. 5: 28).
Regarding claim 6, the combination of Eisenberg and Kimilli et al. discloses determining the radius position depends on the sound power level such that an increase in the blade pitch angle is minimized in the event of a reduced sound power level due to a reduction in the rated rotor speed (Kimilli et al., [0037]).
Regarding claim 7, the combination of Eisenberg and Kimilli et al. discloses the determining comprises determining the radius position at which the plurality of vortex generators end and the blade pitch angle of the rotor blades with which the wind power installation is operated such that, during hybrid operation containing operating time periods in the power-optimized operating mode (Eisenberg, Fig. 5: 26) and in the sound-reduced operating mode (28), production losses in the power-optimized operating mode are at least compensated for by production gains in the sound-reduced operating mode over a specific time period (Fig. 6: at 45 max power).
Regarding claim 8, the combination of Eisenberg and Kimilli et al. discloses setting blade pitch angles for the plurality of rotor blades depending on the radius positions determined for the population of the plurality of vortex generators (Kimilli et al., [0030]).
Regarding claim 10, the combination of Eisenberg and Kimilli et al. discloses storing a plurality of blade setting characteristic curves (Eisenberg, Fig. 5), and selecting one blade setting characteristic curve from amongst the stored plurality of blade setting characteristic curves depending on the radius position determined for the population with plurality the vortex generators [0039] and using the one blade setting characteristic curve for setting the blade pitch angle (Kimilli et al., [0022]).
Regarding claim 12, the combination of Eisenberg and Kimilli et al. discloses the blade pitch angle is determined depending on the proportion of the sound-reduced operating mode at the site of the wind power installation (Kimilli et al., [0030]).
Regarding claim 14, Eisenberg discloses a rotor blade as described above including during sound-reduced operation (Fig. 5: 28) at a rated rotor speed that is reduced in comparison to power-optimized operation (26), a flow separation reduced rated rotor speed is prevented, and thereby minimizing a power loss (37).
However, it fails to disclose the plurality of vortex generators are arranged starting from the rotor blade root, in a direction of the rotor blade tip, up to the radius position of the rotor blade and with setting of a blade pitch angle of the rotor blade matched to the arrangement of the plurality of vortex generators.
Kimilli et al. teaches the plurality of vortex generators (Fig. 1: 150) are arranged starting from the rotor blade root (at 133), in a direction of the rotor blade tip (at 104), up to the radius position of the rotor blade and with setting of a blade pitch angle of the rotor blade matched to the arrangement of the plurality of vortex generators [0027].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of controlling blade pitch to control sound level as disclosed by Kimilli et al. to the rotor blade disclosed by Eisenberg.
One would have been motivated to do so to improve control of sound levels. 
Regarding claim 15, Eisenberg discloses a wind power installation comprising:
an aerodynamic rotor with a plurality of rotor blades (Fig. 7: 46), wherein the aerodynamic rotor is configured to be operated in a respective operating mode at a respective settable rated rotor speed (Fig. 5: 28), and 
a control system (Fig. 7: 54), wherein the control system is configured to operate the wind power installation using the method according to claim 1 (see claim 1 above).
However, it fails to disclose the blade pitch angles are configured to adjusted.
Kimilli et al. teaches the blade pitch angles are configured to adjusted [0027].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of controlling blade pitch to control sound level as disclosed by Kimilli et al. to the wind power installation disclosed by Eisenberg.
One would have been motivated to do so to improve control of sound levels. 
Regarding claim 16, Eisenberg discloses at least one rotor blade (Fig. 7: 46) of the plurality of rotor blades has a rotor blade root, a rotor blade tip, a suction side (SS), a pressure side (PS), and a plurality of vortex generators (50), wherein the plurality of vortex generators (50) is arranged at least on the suction side (SS) between the rotor blade root and the rotor blade tip (Fig. 7 is a cross section of the blade), wherein the plurality of vortex generators in a longitudinal direction of the respective rotor blade up to a radius position are arranged depending on a site-specific sound power level to be set [0015-0016 and 0033].
Regarding claim 17, Eisenberg and Kimilli et al. discloses at least one wind power installation of the plurality of installations is the wind power installation according to claim 15 (see claim 15 above).
However, it fails to a wind farm comprising: a plurality of wind power installations.
Kimilli et al. teaches a wind farm comprising: a plurality of wind power installations [0006].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the wind farm as disclosed by Kimilli et al. to the wind power installation disclosed by Eisenberg and Kimilli et al.
One would have been motivated to do so to use the advantages of the wind power installation on a larger scale. 

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “Accordingly, Eisenberg teaches determining a position of vortex generators in a transverse direction (or profile depth direction) of the rotor blade and does not teach or suggest determining the position of the vortex generators in a longitudinal direction of the rotor blade”, the Examiner respectfully disagrees. The Applicant’s argument would be correct if Eisenberg only disclosed a single vortex generator. However, Eisenberg discloses a plurality of vortex generators. These plurality of vortex generators would be placed longitudinally up and down the rotor blade. Eisenberg discloses this placement in paragraph [0047], “Flap(s) 49, 60 and/or vortex generators 50 may cover part or most of the span of the blades either individually or in combination”. The number of vortex generators needed would be based on the operating conditions. 
In response to Applicant’s argument of “Kimilli fails to address the concept of sound power level”, the Examiner respectfully disagrees. Cited paragraph [0027] of Kimilli teaches aerodynamic noise. In paragraph [0056], Kimilli further discloses aerodynamic noise in terms of frequency and sound level. 
In response to Applicant’s argument of “Eisenberg considers a change in the tip speed ratio (TSR), whereas the above claim refers to the speed of the rotor”, the Examiner respectfully disagrees. In Fig. 5 of Eisenberg, the y-axis is in measurement of RPM not TSR. Therefore, the two modes are based on speed (RPM) not TSR. 

Conclusion











































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832